Citation Nr: 0511793	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.
	


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied entitlement to 
the benefit currently sought on appeal.

In November 2002, the veteran appeared before the undersigned 
Veterans Law Judge to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file. 

In February 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
November 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statement of the case to the appellant 
and his representative in October 2004.  The case was then 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's headaches are manifested by characteristic 
prostrating attacks a few times a month.

2.  There is no evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.



CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8100 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for headaches.  In this context, 
the Board notes that a substantially complete application was 
received in July 1999 and adjudicated in November 1999, prior 
to the enactment of the VCAA.  However, during the course of 
the appeal, in July 2001, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  The 
veteran was instructed to submit any evidence he had.  In 
June 2002, the AOJ readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the July 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran has 
indicated that all treatment received for his headaches has 
been at his local VA outpatient clinical center.  Those 
records have been retrieved.  Additionally, the veteran has 
undergone VA examination in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Service connection was established for headaches in April 
1998, and was rated analogously under DC 8100 as 10 percent 
disabling.   By rating decision in February 1999, the RO 
increased the evaluation to 30 percent under the same Code.  
The veteran now seeks a higher rating.

Under the rating criteria for neurological conditions, and 
specifically for migraines, there is only one higher rating 
available to the veteran, that of 50 percent.  A 50 percent 
rating is assigned for migraines with very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran has reported, both in his hearing before the 
Board and in his most recent VA examination, that his 
headaches occur very frequently (up to 6 to 9 times a month) 
and cause him to miss work such that he is economically 
inadaptable.  He has indicated that the headaches prevent him 
from eating, sleeping, and concentrating, and that they make 
him sensitive to light.  However, a review of the most recent 
VA outpatient treatment records, dated from January 2000 to 
April 2004, demonstrate a different disability picture.

The record shows that the veteran consistently reported 2 to 
3 headaches per month from January 2000 to July 2003.  In a 
December 2001 pain assessment for his headaches, the veteran 
indicated when his headaches are at their worst, they would 
rate a 10 out of 10.  He indicated that while pain medication 
sometimes helped, the pain lasted all day and affected all 
activities attempted.   He had a medication change in that 
time frame, from robaxin to norgesic forte, after which he 
reported good results.  Between February 2003 and July 2003, 
the veteran refused to allow his blood to be taken so that 
the appropriate labs could be conducted.  Because of his 
continued refusal, his prescription for pain medication could 
not be renewed.  The veteran ceased taking all medication at 
that time.  

During his July 2003 VA examination, the veteran continued to 
report 2 to 3 headaches per month, but with worsening pain 
due to his lack of medication.  He reported feeling slightly 
dizzy just prior to onset, and then experiencing some nausea 
and vomiting during the headache.  He also indicated that he 
would occasionally leave his work as a machinist for an hour 
or two because of the pain, but would go in later to make up 
the time.  

At his April 2004 VA examination, the veteran reported 6 to 9 
headaches a month, each of which lasting up to four days.  
His only medication was Tylenol.  He indicated, however, that 
the intensity, duration, and frequency of the headaches had 
not changed much in the past few years.  He still experienced 
a brief dizziness prior to onset, and then nausea and 
sometimes vomiting.  VA outpatient reports between the July 
2003 examination and this examination are silent for new 
complaints or treatment for headaches, though it is noted one 
week after the July 2003 exam and in January 2004 that the 
veteran cancelled his neurology clinic appointments. 

Based on the record as a whole, the Board finds that the 
veteran's disability picture more nearly approximates the 30 
percent rating category of characteristic prostrating attacks 
on average of once a month.  Though the veteran likely 
suffers from more than one such attack a month, there is no 
evidence to suggest these attacks are very frequent and 
completely prostrating, as contemplated in the 50 percent 
rating.  The record confirms that the veteran has not been 
hospitalized for his headaches, and that he has not otherwise 
been completely prostrated due to the headaches.  The veteran 
does have documented dizziness, nausea, and vomiting.

Nor does the evidence suggest that the veteran's headaches 
make him inadaptable to being employed.  The record does not 
contain any verification from the veteran's employer of his 
absences; however, the veteran did testify that his employer 
and he had an understanding that at times he would have to 
leave the jobsite because of his headaches and return when he 
was feeling better.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

Entitlement to an evaluation for headaches in excess of 30 
percent is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


